NEWLEAD HOLDINGS LTD .Exhibit 2.41 DATE: 18November 20 1 5 NEWLEAD HOLDINGS LTD. Of Bermuda -and- OPPENHEIM CAPITAL LTD. Of the Republic of the Marshall Islands ADDENDUM No. 2 to the Unsecured Convertible Note dated 4 th August . In the amount of USD (United States Dollars two million four hundred ninety nine thousand nine hundred fifty five and ninety eight cents) THIS ADDENDUM No. 2 is made on this 18 h day of November 2015, BETWEEN : (1) NEWLEAD HOLDINGS LTD. , a corporation incorporated under the laws of the Islands of Bermuda having its registered office at Canon's Court, 22 Victoria Street, Hamilton HM12, Bermuda (hereinafter called the " Company "); and (2) OPPENHEIM CAPITAL LTD. , a corporation established under the laws of the Republic of the Marshall Islands having its registered office at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, MH96960, Marshall Islands (hereinafter referred to as "
